      Case 14-26046          Doc 128         Filed 10/28/19 Entered 10/28/19 10:49:04         Desc Main
                                              Document     Page 1 of 5
                              UNITED STATES BANKRUPTCY COURT
                        NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

  IN RE:
                                                              Case No.: 14-26046
            Steven M Gilbert                                  Chapter: 13
                                                              Hearing Date: 10/31/19

                                                  Debtor(s)   Judge Donald R. Cassling


                                                NOTICE OF MOTION

TO:     Tom Vaughn, Chapter 13 Trustee, 55 E. Monroe Street, Suite 3850, Chicago, IL 60603 by electronic
        notice through ECF
        Steven M Gilbert, Debtor(s), 3427 Madison Street, Bellwood, IL 60104
        Anthony J. Kudron, Attorney for Debtor(s), 20 S. Clark St., Suite 2800, Chicago, IL 60603 by electronic
        notice through ECF

           PLEASE TAKE NOTICE that on 10/31/19, at 9:30AM, or as soon thereafter as counsel may be
  heard, I shall appear before the Honorable Judge Donald R. Cassling, Bankruptcy Judge, in the courtroom
  usually occupied by him/her at the Everett McKinley Dirksen Building, 219 South Dearborn, Chicago,
  Illinois, room 619, or before any other Bankruptcy Judge who may be sitting in his/her place and stead,
  and shall then and there present this Motion of the undersigned, a copy of which is attached hereto and
  herewith served upon you, and shall pray for the entry of an Order in compliance therewith, at which time
  you may appear if you so desire.

                                                PROOF OF SERVICE

           The undersigned, an attorney, hereby certifies that I have served a copy of this Notice along with
  the attached Motion upon the parties listed above, as to the Trustee and Debtor's attorney via electronic
  notice on October 28, 2019 and as to the Debtor by causing same to be sent via FEDERAL EXPRESS
  overnight delivery before the hour of 5:00 PM on October 28, 2019.

                                                                     /s/ Peter C. Bastianen
                                                                       Attorney for Movant

  Berton J. Maley ARDC#6209399
  Rachael A. Stokas ARDC#6276349
  Peter C. Bastianen ARDC#6244346
  Joel P. Fonferko ARDC#6276490
  Brenda Ann Likavec ARDC#6330036
  Karl V. Meyer ARDC#6220397
  Grant W. Simmons ARDC#6330446
  Codilis & Associates, P.C.
  15W030 North Frontage Road, Suite 100
  Burr Ridge, IL 60527
  (630) 794-5300
  14-11-24413

  NOTE: This law firm is a debt collector.
 Case 14-26046             Doc 128         Filed 10/28/19 Entered 10/28/19 10:49:04         Desc Main
                                            Document     Page 2 of 5


                                           CERTIFICATE OF SERVICE

         The undersigned, an attorney, hereby certifies that I have served a copy of this Notice along with
the attached Motion upon the parties listed above, as to the Trustee and Debtor's attorney via electronic
notice on October 28, 2019 and as to the Debtor by causing same to be sent via FEDERAL EXPRESS
overnight delivery before the hour of 5:00 PM on October 28, 2019.


  Tom Vaughn, Chapter 13 Trustee, 55 E. Monroe Street, Suite 3850, Chicago, IL 60603 by electronic notice
  through ECF
  Steven M Gilbert, Debtor(s), 3427 Madison Street, Bellwood, IL 60104
  Anthony J. Kudron, Attorney for Debtor(s), 20 S. Clark St., Suite 2800, Chicago, IL 60603 by electronic
  notice through ECF




                                                                 /s/ Peter C. Bastianen
                                                                   Attorney for Movant

Berton J. Maley ARDC#6209399
Rachael A. Stokas ARDC#6276349
Peter C. Bastianen ARDC#6244346
Joel P. Fonferko ARDC#6276490
Brenda Ann Likavec ARDC#6330036
Karl V. Meyer ARDC#6220397
Grant W. Simmons ARDC#6330446
Codilis & Associates, P.C.
15W030 North Frontage Road, Suite 100
Burr Ridge, IL 60527
(630) 794-5300
14-11-24413


NOTE: This law firm is a debt collector.
 Case 14-26046         Doc 128     Filed 10/28/19 Entered 10/28/19 10:49:04         Desc Main
                                    Document     Page 3 of 5


                      UNITED STATES BANKRUPTCY COURT
                NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION
IN RE:
                                                        Case No.: 14-26046
           Steven M Gilbert                             Chapter: 13
                                                        Hearing Date: 10/31/19

                                         Debtor(s)      Judge Donald R. Cassling



                  MOTION FOR RELIEF FROM THE AUTOMATIC STAY
                         OR ALTERNATIVELY TO DISMISS



       NOW COMES Wells Fargo Bank, N.A, (hereinafter "Movant"), by and through its
attorneys, Codilis & Associates, P.C., and moves this Honorable Court pursuant to 11 U.S.C.
§362(d) for an Order granting Movant relief from the automatic stay, or in the alternative for an
order pursuant to 11 U.S.C. §1307(c)(6) dismissing this case, and in support thereof states as
follows:


       1.        This Court has jurisdiction pursuant to 28 U.S.C. §1334 and Internal Operating
Procedure 15(a) of the United States District Court for the Northern District of Illinois, Eastern
Division;


       2.        The Debtor is indebted to Movant for which the Movant claims a valid security
interest in the property commonly known as 3427 West Madison Street, Bellwood, Illinois 60153
nka 3427 Madison Street, Bellwood, Illinois


       3.        On 07/15/14, Debtor filed this case;


       4.        On 09/03/14, Movant filed its proof of claim in the amount of $190,813.77;


       5.        On 11/18/14, Debtor filed an amended plan;
 Case 14-26046       Doc 128     Filed 10/28/19 Entered 10/28/19 10:49:04           Desc Main
                                  Document     Page 4 of 5


       6.      On 12/18/14, Debtor’s amended plan was confirmed;


       7.      Section E.3.1(e) of the confirmed plan provided to cram down Movant’s claim to a
secured claim in the amount of $82,500.00, plus interest at 5.25%, to be paid to Movant by the
Trustee;


       8.      Section G(9) of he confirmed plan also provided that the Debtor would continue to
make escrow payments to Movant directly;


       9.      Movant is entitled to relief from the automatic stay under 11 U.S.C. §362(d) for
cause, or alternatively for an order dismissing this case under 11 U.S.C. §1307(c)(6) for material
default by the Debtor with respect to a term of the confirmed plan, because the Debtor has failed
to make escrow payments to Movant as required by the confirmed plan, and Movant has made
escrow advances to pay taxes and insurance listed below:

                          Date of Payment         Disbursement Type               Amount
                              05/29/14             Hazard Insurance              $1,887.00
                              02/09/15                  Taxes                    $2,596.83
                              05/28/15             Hazard Insurance                $868.00
                              07/13/15                  Taxes                    $1,495.75
                              11/13/15             Hazard Insurance              $1,270.00
                              02/10/16                  Taxes                    $2,550.92
                              07/12/16                  Taxes                    $2,806.37
                              10/13/16             Hazard Insurance              $1,235.00
                              02/07/17                  Taxes                    $2,781.51
                              07/11/17                  Taxes                    $2,598.86
                              10/13/17             Hazard Insurance              $1,235.00
                              02/07/18                  Taxes                    $2,959.20
                              04/05/18             Hazard Insurance              $1,304.00
                              07/10/18                  Taxes                    $3,273.29
                              02/11/19                  Taxes                    $3,427.87
                              03/01/19             Hazard Insurance              $1,465.00
                              07/10/19                  Taxes                    $3,160.89

                           01/03/17                 Payment received           ($5,300.00)
                           01/03/17                 Payment received             ($307.00)
                           10/11/19                 Payment received           ($2,000.00)
                      BALANCE DUE:                                              $29,308.49
 Case 14-26046             Doc 128         Filed 10/28/19 Entered 10/28/19 10:49:04       Desc Main
                                            Document     Page 5 of 5


         10.       This Court has authority to order that Rule 4001(a)(3) is not applicable to the order
entered in granting this motion, and Movant requests this Court so order;


         11.       Debtor(s) executed a promissory note secured by a mortgage or deed of trust. The
promissory note is either made payable to Creditor or has been duly indorsed. Creditor, directly
or through an agent, has possession of the promissory note. Creditor is the original mortgagee or
beneficiary or the assignee of the mortgage or deed of trust;


         WHEREFORE, Wells Fargo Bank, N.A prays this Court enter an Order pursuant to 11
U.S.C. §362(d) modifying the automatic stay as to Movant, or alternatively enter an Order pursuant
to 11 U.S.C. §1307(c)(6) dismissing this case, and for such other and further relief as this Court
may deem just and proper.


         Dated this October 28, 2019.


                                                             Respectfully Submitted,
                                                             Codilis & Associates, P.C.

                                                             By: /s/ Peter C. Bastianen

                                                             Berton J. Maley ARDC#6209399
                                                             Rachael A. Stokas ARDC#6276349
                                                             Peter C. Bastianen ARDC#6244346
                                                             Joel P. Fonferko ARDC#6276490
                                                             Brenda Ann Likavec ARDC#6330036
                                                             Karl V. Meyer ARDC#6220397
                                                             Grant W. Simmons ARDC#6330446
                                                             Codilis & Associates, P.C.
                                                             15W030 North Frontage Road, Suite 100
                                                             Burr Ridge, IL 60527
                                                             (630) 794-5300
                                                             C&A File 14-11-24413


NOTE: This law firm is a debt collector.
